Citation Nr: 0633912	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-32 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1958 to May 1978.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a compensable 
rating for bilateral hearing loss disability.  [The veteran's 
claims file is now under the jurisdiction of the Salt Lake 
City, Utah RO].


FINDINGS OF FACT

On September 14, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant during a videoconference hearing that he 
intended to withdraw his appeal seeking a compensable rating 
for bilateral hearing loss disability; there is no question 
of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

The veteran has withdrawn his appeal seeking a compensable 
rating for bilateral hearing loss; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2)(d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204.

At a videoconference hearing before the Board on September 
14, 2006, the veteran withdrew his appeal seeking a 
compensable rating for his bilateral hearing loss disability.  
The transcript has been reduced to writing and is of record.  
See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, 
there is no allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.


ORDER

The appeal seeking a compensable rating for bilateral hearing 
loss disability is dismissed.




____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


